UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2371


In Re:   WALTER FRANK AGEE,

                Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   February 24, 2011              Decided:   February 28, 2011


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Walter Frank Agee, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Walter Frank Agee, a West Virginia prisoner, petitions

for a writ of mandamus seeking an order directing the state

court to grant him a new trial.                     We conclude that Agee is not

entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in    extraordinary      circumstances.                Kerr    v.   United       States

Dist.    Court,       426    U.S.     394,    402       (1976);       United    States         v.

Moussaoui,      333    F.3d    509,    516-17        (4th      Cir.   2003).         Further,

mandamus      relief    is    available       only      when    the    petitioner        has   a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              This     court    does     not       have        jurisdiction         to   grant

mandamus      relief    against       state       officials,      Gurley       v.    Superior

Court of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969),

and    does    not    have    jurisdiction         to    review       final    state      court

orders, District of Columbia Court of Appeals v. Feldman, 460

U.S. 462, 482 (1983).            Accordingly, we dismiss the petition for

writ of mandamus, as amended.                     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      PETITION DISMISSED



                                              2